         Case 1:19-cv-00097-VJW Document 8 Filed 02/11/19 Page 1 of 2




      3Jn tbe Wniteb $1ates <!Court of jfeberal <!Claitns
                                     No. 19-97C
                             (Filed February 11, 2019)
                             NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
GENE EDWARD SCOTT II,             *
                                  *
                 Plaintiff,       *
                                  *
     v.                           *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *
                                      ORDER

       On February 7, 2019, the clerk's office received a document from plaintiff
Gene Scott entitled "Plaintiff's Amended Supplement to the Plaintiff's Filed
Complaint." Because our rules do not provide for the filing of such documents, and
the court had already dismissed his complaint for lack of subject-matter
jurisdiction, the document was not filed when received. Given Mr. Scott's prose
status, this submission shall be treated as a motion for reconsideration under Rule
59(a)(l) of the Rules of the United States Court of Federal Claims, and filed
accordingly.

       Plaintiff's paper contends that our court has jurisdiction over his case under
28 U.S.C. § 1505 (also known as the Indian Tucker Act), which provides the
following:

      The United States Court of Federal Claims shall have jurisdiction of
      any claim against the United States accruing after August 13, 1946, in
      favor of any tribe, band, or other identifiable group of American
      Indians residing within the territorial limits of the United States or
      Alaska whenever such claim is one arising under the Constitution,
      laws or treaties of the United States, or Executive orders of the
      President, or is one which otherwise would be cognizable in the Court
      of Federal Claims if the claimant were not an Indian tribe, band or
      group.
         Case 1:19-cv-00097-VJW Document 8 Filed 02/11/19 Page 2 of 2




Plaintiff alleges that he is "part Cherokee Indian" and that his heritage provides
our court with jurisdiction over his case. PL 's Mot. for Recons. at 3.

        Even if plaintiff is part Cherokee Indian, however, that fact would not
establish jurisdiction since the statute he invokes concerns claims brought by a
"tribe, band, or other identifiable group" of American Indians, but not by individuals
within those groups. See 28 U .S.C. § 1505. Moreover, the Indian Tucker Act is a
"companion statute" to the Tucker Act, and both statutes are interpreted as having
the same "jurisdictional frame-works." Spengler v. United States, 688 F . App'x 917,
921 n.2 (Fed. Cir. 2017) (citing United States v. White Mountain Apache Tribe, 537
U.S. 465, 472 (2003)). In other words, for the Indian Tucker Act to grant
jurisdiction over a matter, a party must also identify a substantive money-
mandating right to damages against the United States. Id.; see also United States
v. Mitchell, 445 U.S. 535, 538- 40 (1980). Plaintiff has still failed to identify any
money-mandating law that allows him to invoke our jurisdiction. His motion for
reconsideration is therefore DENIED.


IT IS SO ORDERED.




                                         -2-
